Name: Commission Directive 82/622/EEC of 1 July 1982 adapting to technical progress for the second time Council Directive 73/360/EEC on the approximation of the laws of the Member States relating to non-automatic weighing machines
 Type: Directive
 Subject Matter: technology and technical regulations;  natural and applied sciences;  European Union law;  mechanical engineering
 Date Published: 1982-08-27

 Avis juridique important|31982L0622Commission Directive 82/622/EEC of 1 July 1982 adapting to technical progress for the second time Council Directive 73/360/EEC on the approximation of the laws of the Member States relating to non-automatic weighing machines Official Journal L 252 , 27/08/1982 P. 0002 - 0004 Spanish special edition: Chapter 13 Volume 12 P. 0250 Portuguese special edition Chapter 13 Volume 12 P. 0250 COMMISSION DIRECTIVE of 1 July 1982 adapting to technical progress for the second time Council Directive 73/360/EEC on the approximation of the laws of the Member States relating to non-automatic weighing machines (82/622/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 71/316/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to common provisions for both measuring instruments and methods of metrological control (1), as last amended by the Act of Accession of Greece, and in particular Article 17 thereof, Whereas, since the preparation and adoption of Directive 73/360/EEC (2), as last amended by Commission Directive 76/696/EEC (3), new and more advanced weighing machines have been developed ; whereas the said Directive should therefore be amended to take account of technical progress; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives for the Elimination of Technical Barriers to Trade in Measuring Instruments, HAS ADOPTED THIS DIRECTIVE: Article 1 In the Annex to Directive 73/360/EEC, the texts of items 2.4.3, 10.4.5, 10.4.7, 10.4.8, 10.4.9, 10.8.1.2, 10.8.1.5, 10.13.2.1.6, 10.13.2.3.1 and 16.4.4 are hereby replaced, and items 10.13.12.1.10 and 11.5.1.3 added in accordance with the Annex hereto. Items 10.13.2.2.3 and 12.3.1.7.2 are hereby deleted. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary in order to comply with this Directive on 1 May 1983. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 1 July 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 202, 6.9.1971, p. 1. (2) OJ No L 335, 5.12.1973, p. 1. (3) OJ No L 236, 27.8.1976, p. 26. ANNEX 2.4.3. Repeatability Ability of a weighing machine to provide measurement results that agree with each other for the same load deposited several times on the load receptor under virtually identical conditions, not taking account of systematic errors. 10.4.5. Quality of printing of results Printing of the results must be clear and virtually indelible under normal conditions of use. 10.4.7. Names or symbols of the units of measurement The weighing results provided by graduated machines must contain the names or symbols of the units of measurement listed in Chapter I of the Annex to Council Directive 80/181/EEC of 20 December 1979. If printing takes place, the name or symbol of the corresponding unit of measurement must be printed by the machine on the document intended for the contracting parties. The name or symbol of the unit of measurement must be indicated either after each weighing result or at the head of the corresponding printed column. 10.4.8. Limit of indication of results 10.4.8.1. Machines with continuous indication Stops must limit the movement of the indicating element, while allowing it to pass below zero and above the range of self-indication over a non-graduated space of not less than four scale intervals and not more than nine scale intervals. This requirement does not apply to machines fitted with a circular scale dial incorporating a multiple-revolution pointer. 10.4.8.2. Machines with discontinuous indication Indication must be rendered impossible above the maximum capacity plus nine scale intervals. 10.4.9. Limit of printing of the results Printing must be impossible: - above the maximum capacity plus nine scale intervals, - on self- or semi-self-indicating machines when the machine is not in stable equilibrium or not in equilibrium determined as a mean of the oscillations. In all instances, the limits of indication and printing of the results must be identical. 10.8.1.2. Accuracy of setting It must be possible to adjust tare devices to within one quarter of the smallest verification scale interval of the machine. However, in the case of non-automatic discontinuous control tare devices, it must be possible to effect the adjustment to within at least half a scale interval. 10.8.1.5. Visability of operation The operation of tare devices must be visibly indicated when the indication of the machine before taring: - is 0 75 scale interval or more, in the case of weighing machines with continuous indication, - differs from zero, in the case of weighing machines with discontinuous indication. 10.13.2.1.6. Use of symbols The symbol of the monetary unit must accompany the indication and printing of the price-to-pay and the unit price. This latter must also include the symbol of the unit of mass to which it refers. The figures and the symbols must be printed by the machine on records issued to the contracting parties. The symbols must appear either after each indication or printing of the price-to-pay and/or unit price, or at the head of each corresponding printed column. 10.13.2.1.10. Value of the price-to-pay scale intervals National regulations shall apply in this regard. 10.13.2.3.1. Discontinuous indication and printing of the price-to-pay The devices for indicating and printing the price-to-pay must include at least four positions. In the case of a price-to-pay lower than unity, the zero must always appear before the decimal point. 11.5.1.3. Semi-self-indicating machines with weight receptor These machines shall be authorized if their self-indication range is of the form 1 Ã  10n kg (n being a whole number, less than, greater than or equal to zero). 16.4.4. Repeatability Repeatability tests shall be carried out on at least three different loads, between the maximum range and the minimum range, repeating the different weighings ten times each. After each weighing, the machine shall be reset at zero. During these tests, the machine must satisfy the requirements set out in section 5.